I dissent for the same reasons which caused me to dissent to the opinion and decision on the original hearing. It was my view then, and is now, that the relator's motion for the peremptory writ should have been granted. I see no occasion, therefore, *Page 772 
to require the relator to make the amendment above required. Briefly, my views are that the deposit of bonds required by section 6302 C. G. L. is only required of companies "which offer or undertake to become surety upon any bond, or surety contract." The relator, being no longer liable under that statute, is entitled to the return of the bonds. See also Section 6303 C. G. L. In order for a company to qualify to do a liability insurance business, it only has to furnish the Treasurer with the statement required by Sec. 6198 C. G. L. and furnish evidence to the Treasurer that it had actually invested in specified classes of bonds as required by Section 6199, C. G. L. No deposit of bonds is required in order to do a liability insurance business. I think there is a distinction between a surety bond or surety contract and an automobile liability insurance policy, which is recognized by the statutes above cited.
            ON AMENDED ALTERNATIVE WRIT OF MANDAMUS.